                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION
JASON PROTZMAN, and             )
MICHELLE PROTZMAN,              )
                                )
     Plaintiffs,                )
                                )
v.                              )          CV617-159
                                )
HENRY JACK PROCTOR,             )
                                )
     Defendant.                 )

                               ORDER

     The Court held a telephonic status conference on February 12,

2019, at which Daniel Snipes appeared for plaintiffs and Trevor

Hiestand appeared on behalf of defendant.        As discussed in the

conference, within 10 days of the conference the parties SHALL meet

and confer to agree upon three mutually acceptable dates within the

next 60 calendar days for a Court-led mediation and SHALL provide

those dates to the Court.    As further discussed, this case will be

assigned to the Court’s trial calendar pursuant to normal operations of

the Court. Plaintiffs’ request for a joint status conference and to be
placed on trial calendar (doc. 16) is thus DISMISSED as moot.

     SO ORDERED, this 12th day of February, 2019.




                                  2
